         Case: 5:19-cv-02833-SL Doc #: 13 Filed: 03/25/20 1 of 2. PageID #: 69




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DONNA BLUFORD-CURRY, individually                     §
and on behalf of all others similarly situated,       §   CASE NO.: 5:19-cv-02833-SL
                                                      §
                                                      §
      Plaintiff,                                      §   JUDGE SARA LIOI
                                                      §
vs.                                                   §   CLASS ACTION
                                                      §
                                                      §
GANLEY FORD INC.,                                     §   JURY TRIAL DEMANDED
                                                      §
                                                      §
  Defendant.                                          §   JOINT STIPULATION OF
                                                      §   DISMISSAL
                                                      §
                                                      §




                           JOINT STIPULATION OF DISMISSAL

          It is hereby stipulated and agreed by and between Plaintiff Donna Bluford-Curry and

Defendant, Ganley Ford, Inc., pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), that this action, inclusive

of all claims asserted, or that could have been asserted, by Plaintiff individually against Defendant,

be, and the same hereby are, dismissed in its entirety with prejudice, with each party bearing its own

fees and costs.
       Case: 5:19-cv-02833-SL Doc #: 13 Filed: 03/25/20 2 of 2. PageID #: 70




Dated: March 25, 2020.

 EISENBAND LAW, P.A.                      Ulmer & Berne LLP

 /s/ Michael Eisenband                    /s/David D. Yeagley
 Michael Eisenband                        David Yeagley
 Florida Bar No. 94235                    Ohio Bar NO. 0042433
 515 E. Las Olas Boulevard, Suite 120     1100 Skylight Office Tower
 Ft. Lauderdale, Florida 33301            1660 West Second Street
 Email: MEisenband@Eisenbandlaw.com       Cleveland, OH 44113
 Telephone: 954.533.4092                  Tel: (216) 583-7216
                                          dyeagley@ulmer.com
 Attorney for Plaintiff
                                          Attorney for Defendant
